Exhibit 10(a)

EXECUTION COPY

 

LOGO [g614811g0927000117233.jpg]     

51 West 52nd Street

New York, NY 10019                    

Joseph R. Ianniello

c/o CBS Corporation

51 W. 52nd Street

New York, NY 10019

 

Dear Joe:    Dated as of September 9, 2018        

Reference is made to your employment agreement with CBS Corporation (“CBS”),
dated as of July 1, 2017 (the “Agreement”). All defined terms used without being
defined herein shall have the meanings ascribed to them in the Agreement. This
letter agreement confirms and memorializes our understanding of the additional
role you have assumed, notwithstanding any provision in the Agreement to the
contrary, beginning on September 9, 2018, the date on which the CBS Board of
Directors (the “Board”) determined that Mr. Moonves would cease to perform
services as the Chairman, President and Chief Executive Officer of CBS (the
“Start Date”). The provisions of this letter agreement shall be effective as of
the Start Date.

 

  1.

Acting CEO. Notwithstanding anything in paragraph 2(a) of the Agreement to the
contrary, you have been appointed to serve as the President and Acting Chief
Executive Officer, CBS Corporation (the “Acting CEO”) as ratified by the Board
until the Board’s appointment of you or another individual as the Chief
Executive Officer on a permanent basis. For so long as you are serving as Acting
CEO, you shall be the highest-ranking executive of CBS (i.e., there shall be no
executive of equal or higher ranking) and you will report directly and
exclusively to the Board. You will have the authority, duties and
responsibilities customary for the chief executive officer of a public company
of the type and nature of CBS and shall perform such additional duties
reasonable and consistent with that office as may be assigned to you from time
to time by the Board. You shall have the right, subject to the approval of the
Board, to name a successor Chief Financial Officer.

 

  2.

CEO Search. You acknowledge that CBS has indicated its intent to conduct a
formal search process before electing a permanent Chief Executive Officer. CBS
acknowledges and agrees that this process must be concluded in a timely manner
and that you will be a candidate and be afforded good faith consideration. If
you become the permanent Chief Executive Officer, CBS will renegotiate your
employment agreement in good faith.

 

  3.

No Additional Compensation. You will receive no additional compensation under
paragraph 3 of the Agreement for the incremental duties and responsibilities
associated with your performance of services as Acting CEO.



--------------------------------------------------------------------------------

Joseph R. Ianniello

As of September 9, 2018

Page 2

 

  4.

Benefits. With respect to benefit plans and programs as set forth in paragraph 4
of the Agreement, (i) the parenthetical phrase in the first sentence thereof
shall be removed, (ii) the reference at the end of the first sentence thereof to
“the Chairman & CEO” shall be modified by replacing it with “senior executives
of CBS generally,” and (iii) the parenthetical phrase at the end of the last
sentence thereof shall be modified by replacing “second priority” with “first
priority” and deleting the requirement for approval by the Chairman & CEO.

 

  5.

Business Expenses. With respect to reimbursement of business expenses set forth
in paragraph 5 of the Agreement, (i) the reference in the first sentence thereof
to “the Chairman & CEO” shall be modified by replacing it with “senior
executives of CBS generally,” and (ii) the parenthetical at the end of the first
sentence thereof shall be deleted in its entirety.

 

  6.

Non-Competition. The second sentence of paragraph 6(a) of the Agreement is
amended to read as follows: “You further agree that, during the Non-Compete
Period (as defined below), you shall not, without the written consent of CBS,
directly or indirectly engage in or participate in (or negotiate or sign any
agreement to engage in or participate in), whether as an owner, partner,
stockholder, officer, employee, director, agent of or consultant for, any
business enterprise that is engaged in the business conducted by CBS, or any of
its subsidiaries, either (i) during the period of your employment or
(ii) following your termination of employment, provided that CBS was actively
planning to engage in such business at the time of your termination of
employment; provided, however, that this provision shall not prevent you from
investing as less than a one (1%) percent stockholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system.

 

  7.

Books, Articles, Etc. Paragraph 6(f) of the Agreement is amended to read as
follows: “While employed by CBS and for two (2) years thereafter, but not beyond
the end of the Term (June 30, 2022), except in the course of the performance of
your duties and responsibilities or otherwise as authorized by the Board, you
shall not prepare (other than personal notes and/or a diary) or assist any
person or entity in the preparation of any books, articles, radio broadcasts,
television or motion picture productions or other similar creations, concerning
CBS or any of its affiliates or predecessors or any of their officers,
directors, agents, employees, suppliers or customers.”

 

  8.

Cause. The three references to the “Chairman & CEO” in paragraph 7(a)(i) of the
Agreement shall be modified by replacing them with “the Board.”

 

  9.

Good Reason. The second paragraph of paragraph 7(c)(i) of the Agreement is
amended to read as follows: “For purposes of this Agreement (and any other
agreement that expressly incorporates the definition of Good Reason hereunder),



--------------------------------------------------------------------------------

Joseph R. Ianniello

As of September 9, 2018

Page 3

 

  “Good Reason” shall mean the occurrence of any of the following without your
consent (other than in connection with the termination or suspension of your
employment or duties for Cause or in connection with physical and mental
incapacity): (A) the failure of CBS to appoint a permanent Chief Executive
Officer on or before June 30, 2019; (B) the appointment of a person other than
yourself as Chief Executive Officer of CBS; (C) a material reduction in your
position, titles, offices, reporting relationships, authorities, duties or
responsibilities from those in effect with your appointment as President and
Acting CEO on the Start Date, including any such reduction effected through any
arrangement involving the sharing of your position, titles, offices reporting
relationships, authorities, duties or responsibilities (for the avoidance of
doubt, (i) a material reduction shall include and be deemed to have occurred if
either (x) you cease to be the highest ranking executive of CBS (provided that
no cessation shall be deemed to have occurred if CBS has an ultimate parent
company that is a public company and you are the highest ranking executive of
the ultimate public parent company), or (y) neither CBS nor its ultimate parent
company (if any) is a public company; and (ii) neither the assignment of another
individual (or any successor(s) to such individual) to serve in the CFO position
in accordance with paragraph 2 nor such individual’s performance of duties
customary to that of a CFO of a public company shall be considered a material
reduction or otherwise constitute “Good Reason” so long as such CFO position
reports exclusively to you); (D) a reduction in your base Salary or target
compensation in effect immediately prior to such reduction, including your
annual Target Bonus or long term incentive targets; (E) the assignment to you of
duties or responsibilities that are materially inconsistent with the usual and
customary duties associated with a President and Chief Executive Officer of a
publicly traded company or that materially impair your ability to function as
the President and Acting CEO of CBS; (F) the material breach by CBS of any of
its obligations under this Agreement (it being understood that a breach by CBS
of its obligations under paragraph 3(c)(ii) shall constitute a material breach
of an obligation under this Agreement); or (G) CBS requiring you to be based
anywhere other than the New York or Los Angeles metropolitan area, except for
required travel on CBS business. CBS shall have thirty (30) days from the
receipt of your notice within which to cure, and, in the event of such cure,
your notice shall be of no further force or effect. If no cure is effected, your
resignation will be effective as of the date specified in your written notice to
CBS or such earlier effective date set by CBS following receipt of your notice.”

 

  10.

No Waiver of Rights. For purposes of clarity and avoidance of doubt, your
acceptance of the arrangements described in this letter agreement shall in no
way constitute a waiver of any existing or future rights you may have under the
Agreement, including, without limitation, your right to resign with Good Reason
if the Board appoints another individual to serve as Chief Executive Officer of
CBS and receive the payments and benefits described in paragraph 7(c)(ii) or
7(j)(ii) of the Agreement, as applicable.



--------------------------------------------------------------------------------

Joseph R. Ianniello

As of September 9, 2018

Page 4

 

  11.

Released Claims. CBS hereby acknowledges and agrees that the claims released in
the Settlement and Release Agreement entered into and effective as of
September 9, 2018, among CBS, National Amusements, Inc., the directors of CBS,
you and certain others, cannot serve as the basis for a termination of your
employment for Cause under paragraph 7(a) of the Agreement.

 

  12.

Representations. CBS hereby represents that (i) this letter agreement has been
duly authorized and executed, (ii) the Agreement, as modified by this letter
agreement, is a legal, valid and binding obligation of CBS enforceable against
CBS in accordance with its terms, and (iii) the Committee has unanimously
adopted resolutions approving this letter agreement and affirming that the
Agreement, as modified by this letter agreement, constitutes a legal, valid and
binding obligation of CBS enforceable against CBS in accordance with its terms
and has advised the Board of the key terms of this letter agreement, without
objection. CBS further agrees that you will be entitled to indemnification under
paragraph 18 of the Agreement with respect to any claim that the Agreement, as
modified by this letter agreement, is not a legal, valid and binding obligation
of CBS. You represent that you are free to enter into this letter agreement
without restriction.

 

  13.

Legal Fees. This letter agreement also confirms our understanding that,
notwithstanding any provision in the Agreement, CBS shall promptly, upon
submission of an appropriately detailed invoice, pay your legal fees reasonably
incurred in connection with your promotion; provided, however, that such payment
shall in no event exceed Eighty-Five Thousand Dollars ($85,000).

 

  14.

Counterparts. This letter agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart. Except as
otherwise expressly provided herein, the Agreement shall continue in full force
and effect in accordance with its terms.

[signature page to follow]



--------------------------------------------------------------------------------

Joseph R. Ianniello

As of September 9, 2018

Page 5

 

If the foregoing correctly sets forth our understanding, please sign, date, and
return this letter agreement to the undersigned for execution on behalf of CBS.

 

Very truly yours, CBS CORPORATION   By:  

/s/ Anthony G. Ambrosio

  Name:   Anthony G. Ambrosio   Title:  

Senior Executive Vice President,

Chief Administrative Officer &

Chief Human Resources Officer

 

ACCEPTED AND AGREED: /s/ Joseph R. Ianniello Joseph R. Ianniello

Dated:

 

9/27/18                                                                       